Title: From George Washington to Nicholas Brown and John Brown, 17 May 1776
From: Washington, George
To: Brown, Nicholas,Brown, John



Gentlemen
Newyork 17th May 1776

Inclos’d you have a Letter from Robert Morris Esqe Chairman of the secret Committee of Congress containing an Order for fourteen Musketts. The great necessity we are under for Arms, and your known attachment to the Cause will I doubt not stimulate you to forward them with all possible Expedition. I am Gentlemen Your most obedient humble Servant

Go: Washington

